DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive for amendment filed on Oct 25, 2021, and the claims 1-20 are pending for examination. 

Response to Arguments

Applicant’s arguments filed on Oct 25, 2021, with regards to rejection of claim 1-20 have been fully considered, and they are found to be persuasive. 
In applicant’s remarks, on pages 9-10, Applicant argues that Fang and Pucha don’t teach receiving, by a system comprising a processor, a request to add a device to an existing device pool of a communication architecture of a parallel distributed networked file system. wherein a device type of the device does not match a defined device type of the existing device pool, and wherein the device type is a defined hardware configuration.
In response to applicant’s arguments, a new ground of rejection is applied over Huang (US 2017/0026282 A1), in view of Sokolov(US 10,375,077B1)
Applicant further argues on page 12 that Fang and Pucha don’t teach claim 11, and 18, especially in the portion of claim 11, especially, “wherein the device pool is a device pool of a distributed network object storage system”.
In response to applicant’s arguments, a new ground of rejection is applied over Huang (US 2017/0026282 A1), in view of Sokolov(US 10,375,077B1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2017/0026282 A1), in view of Sokolov(US 10,375,077B1)
Regarding claim 1,
Huang teaches, a method comprising: 
receiving, by a system comprising a processor, a request to add a device to an existing device pool of a communication architecture of a parallel distributed networked file system (see para [0051] a first device that attempts to join an existing data path group can send (e.g., broadcast, multicast, or unicast) an attachment message including information indicative of a request to join a data path group. And para [0042] line 13-14, divide a single data stream into multiple parallel data streams note: distributes file data across multiple devices and provides for concurrent access,)
see also para [0087]), and; 
The second device and The third device are not the same that means the device is different and does not match with existing device), and 
wherein the device type is a defined hardware configuration (see para [0068] data-path-group configuration component is a hardware configuration, see also [0090] processor configuration.). 
evaluating, by the system, a parameter associated with the device (see para [0068] –[0069] data-path-group configuration component (i.e. parameter) is associated with a device);, and a defined setting associated with the device pool (see para [0088] (Device type is same or different.) and
outputting, by the system, via a display of a user equipment and in response to the request to add the device to the device pool (see para [0088] last line: a fourth device of the device of the cluster of devices can be configured as a new anchor device of the data path group), 

Huang doesn’t explicitly teach,
one of a group of messages, comprising: based on the parameter conforming to the defined setting, a first message that comprises first information related to the parameter conforming to the defined setting and 
based on the parameter failing to conform to the defined setting, a second message that comprises second information related to the parameter failing to conform to the defined setting.


one of a group of messages, comprising: based on the parameter conforming to the defined setting, a first message that comprises first information related to the parameter conforming to the defined setting (see col 6 line 38-40 and col. 10 line 18-23, receive a request for information from requesting device, and 
col. 10 line 37-40, performing module 108 may, at step 510, determine, based on an evaluation by evaluating module 106, whether request 210 is appropriate (i.e. parameter satisfies).  Note: notifying to user based on the request refers as a message. ( [col. 11 line 27-30])
based on the parameter failing to conform to the defined setting, a second message that comprises second information related to the parameter failing to conform to the defined setting (see col. 10 line 46-50, requesting device is not satisfied (i.e. denying request is means failing parameter based on the request/message.)).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a device capability in a group of Huang with to the parameter failing to conform to the defined setting of Sokolov . A person of ordinary skill in the art would have been motivated to do this to determine a capability/performance of a device to join a group (Sokolov: col. 17 line 20-30]). 

Regarding claim 2, 
Huang and Sokolov teach claim 1,
Huang further teach, 
security service is associated that attempts to join the mesh (i.e. it is a restriction).)

Regarding claim 5, 
Huang and Sokolov teach claim 1,
Huang further teaches, 
wherein the device is a first device, wherein the parameter is a first parameter (see para [0068] –[0069] data-path-group configuration component (i.e. parameter) is associated with a device) and 
wherein the evaluating the first parameter comprises: evaluating historical data associated with at least a second device included in the existing device pool (see para [0088]); and 
selectively allowing the first device to be added to the existing device pool based on a determination that the first parameter matches a second parameter of the second device (see  [0088] last line: a fourth device of the device of the cluster of devices can be configured as a new anchor device of the data path group),

Regarding claim 6, 
Huang and Sokolov teach claim 1,
Huang further teaches,
 wherein the device is a first device, wherein the device type is a first device type (see para [0051], and 

evaluating historical data associated with at least a second device included in the device pool (see para [0087]-[0088]); and 
selectively allowing the first device to be added to the device pool based on a determination that the first device type matches a second device type of the second device (see para [0088]) 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2017/0026282 A1), in view of Sokolov(US 10,375,077B1), in further view of Lee (US 2014/0325361A1)
Regarding claim 3, 
Huang and Sokolov teach claim 2,
Huang and Sokolov fail to teach, 
wherein the restriction is a low-level restriction, and wherein the second indication comprises an indication of differences between the parameter and the defined setting, and wherein the method further comprises: 
sending, by the system, an acknowledgement request associated with the differences; and allowing, by the system, the device to be added to the device pool based on a first receipt of a first confirmation in response to the acknowledgement request, or denying, by the system, the device to be added to the device pool based on a second receipt of a denial of the acknowledgement request, or no response to the acknowledgement request.  
In analogous art,
Lee teaches, wherein the restriction is a low-level restriction, and wherein the second indication comprises an indication of differences between the parameter and the defined setting, and wherein the method further comprises (see abstract): 
sending, by the system, an acknowledgement request associated with the differences (see para [0045] a response message or ACK to the request message, sends the response message.); and 
allowing, by the system, the device to be added to the device pool based on a first receipt of a first confirmation in response to the acknowledgement request, or denying (see para [0046] the group join request of the mobile terminal 110 is allowed.) 
by the system, the device to be added to the device pool based on a second receipt of a denial of the acknowledgement request, or no response to the acknowledgement request (see para [0047] authorized to join a group, and there, can allow or deny a mobile terminal 110 has sent a group join request message).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a device capability in a group of Huang with Sokolov further with the device to be added to the device pool based on a first receipt of Lee. A person of ordinary skill in the art would have been motivated to do this to determine a capability of a device to join a group (Lee: [0031])

Regarding claim 4, 
Huang and Sokolov teach claim 2,
Huang and Sokolov fail to teach, wherein the restriction is a high-level restriction, and wherein the second indication comprises an indication of the differences, and 
In analogous art,
Lee teaches, wherein the restriction is a high-level restriction, and wherein the second indication comprises an indication of the differences, and wherein the method further comprises: 
denying, by the system, the device to be added to the device pool (see para [0046]); and outputting, by the system, the second indication that comprises a specific reason for denial to add the device to the device pool (see para [0051] if the mobile terminal 110 has no control right, the file share manager 124 denies downloading of the presentation file, instead of approving downloading of the presentation file).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a device capability in a group of Huang with Sokolov further with the device to be added to the device pool based on a first receipt of Lee. A person of ordinary skill in the art would have been motivated to do this to determine a capability of a device to join a group (Lee: [0031]).

Claims 7, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2017/0026282 A1), in view of Sokolov(US 10,375,077B1), in further view of Birgisson (US 2017/0223005A1).
Regarding claim 7,
Huang and Sokolov teach claim 1,

wherein the one or more restrictions are based on a performance level of the device pool satisfying a defined performance level after the addition of the devices to the device pool (see para [0021], [0064] the network access permission update instruction when the network access permission update instruction satisfies an update condition.)
Huang and Sokolov fail to teach, further comprising: one or more restrictions related to addition of devices to the device pool.

In analogous art, Birgisson teaches, 
defining, by the system, one or more restrictions related to addition of devices to the device pool (see para [0015], and [0126] whether the requested functions are consistent with the one or more additional restrictions imposed owner device (104)).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a node capability to join a pool of Huang with Sokolov further with one or more restrictions related to addition of devices to the device pool of Birgisson. A person of ordinary skill in the art would have been motivated to do this to control operation of the remote the devices in order to join a group (Birgisson: [0004])
Regarding claim 9,
Huang and Sokolov teach claim 1,
In analogous art, Huang teaches, further comprising: 
the network access permission update instruction when the network access permission update instruction satisfies an update condition.)
Huang and Sokolov fail to teach, one or more restrictions related to addition of devices to the device pool.

In analogous art, Birgisson teaches, 
defining, by the system, one or more restrictions related to addition of devices to the device pool (see para [0015], and [0126] whether the requested functions are consistent with the one or more additional restrictions imposed owner device (104)).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a node capability to join a pool of Huang with Sokolov further with one or more restrictions related to addition of devices to the device pool of Birgisson. A person of ordinary skill in the art would have been motivated to do this to control operation of the remote the devices in order to join a group (Birgisson: [0004]).
Regarding claim 10, 
Huang and Sokolov and Birgisson teach claim 9,
Huang teaches, 
allowing, by the system, the addition of a first device of the devices to the device pool based on the reliability threshold satisfying the defined reliability threshold after the a threshold condition is satisfied, e.g., the number of server nodes in the pool falls below a threshold number, determine how many server nodes to add to the pool.);
Huang and Sokolov and Birgisson fail to teach, further comprising: denying, by the system, the addition of a second device of the devices to the device pool based on the reliability threshold failing to satisfy the defined reliability threshold after the addition of the second device.
In analogous art, Birgisson teaches, 

denying, by the system, the addition of a second device of the devices to the device pool based on the reliability threshold failing to satisfy the defined reliability threshold after the addition of the second device see para [0015], and [0126] whether the requested functions are consistent with the one or more additional restrictions imposed owner device (104)).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a node capability to join a pool of Huang with Sokolov further with one or more restrictions related to addition of devices to the device pool of Birgisson. A person of ordinary skill in the art would have been motivated to do this to control operation of the remote the devices in order to join a group (Birgisson: [0004]).

Claims 8, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2017/0026282 A1), in view of Sokolov(US 10,375,077B1), in further view of Birgisson (US 2017/0223005A1) further in view of Lee (US 2014/0325361A1).
Regarding claim 8, 
Huang and Sokolov and Birgisson teach claim 7,
Huang and Sokolov and Birgisson fail to teach, allowing, by the system, the addition of a first device of the devices to the device pool based on the performance level satisfying the defined performance level after the addition of the first device; and 
denying, by the system, the addition of a second device of the devices to the device pool based on the performance level failing to satisfy the defined performance level after the addition of the second device.
In analogous art, Lee further teaches,
allowing, by the system, the addition of a first device of the devices to the device pool based on the performance level satisfying the defined performance level after the addition of the first device (see para [0047] list of mobile devices (i.e. multiple devices) can allow a mobile terminal 110 that has sent a group join request message.); and 
denying, by the system, the addition of a second device of the devices to the device pool based on the performance level failing to satisfy the defined performance level after the addition of the second device (see para [0047]).  

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a device capability in a group of Huang with Sokolov further with the performance level failing to satisfy the defined performance 

The claim 17 recites all the same elements of claim 7+ 8, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 7+8 applies equally as well to claim 17.


The claim 19 recites all the same elements of claim 8, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 19.

Claims 11-12, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2017/0026282 A1),  in view of Lee (US 2014/0325361A1), and further in view of Barstad (US 9, 652, 732B1)

Regarding claim 11, 
Huang teaches, a system, comprising: 
a processor (see para [0256]); and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising (see para [0355]): 
evaluating a parameter of a device to a defined parameter of a device pool based on receipt of a request to add the device to the device pool and based on a determination Target device is not same like all other devices, and the target device needs to modified in order to connect with the group, that indicates the device doesn’t match with other type of devices.); and   
Huang fails to teach, 
allowing the device to be included in the device pool based on the denying the device to be included in the device pool based on the providing information indicative of a denial to add the device to the device pool.
 
In analogous art, Lee teaches, 
allowing the device to be included in the device pool based on the denying the device to be included in the device pool based on the providing information indicative of a denial to add the device to the device pool (see para [0046]-[0047]).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a device capability in a group of Huang with Sokolov further with the performance level failing to satisfy the defined performance of Lee. A person of ordinary skill in the art would have been motivated to do this to determine a capability of a device to join a group (Lee: [0031]).

Combined both Huang and Lee fail to teach, 
 wherein the device pool is a device pool of a distributed network object storage system
an opportunity for the denial to be overridden based on receipt of an approval confirmation.

Barstad teaches, 
 wherein the device pool is a device pool of a distributed network object storage system (see col. 15 line 37-38 and 54-56).
 an opportunity for the denial to be overridden based on receipt of an approval confirmation (see fig. 3(332), and col. 13 line 22-55, device override the refusal/denial, and add the item in list. Item works as node.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a node capability to join a pool of Huang with Lee further with an opportunity for the denial to be overridden based on receipt of an approval confirmation of Lee. A person of ordinary skill in the art would have been motivated to do this to collaborate working in a group (Barstad: background])

Regarding claim 12, 
Huang and Lee and Barstad teach claim 11,
Lee further teaches, 
wherein the providing the information indicative of the denial comprises providing the information at a defined level of specificity (see para [0046]).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a device capability in a group of Huang with Sokolov further with the performance level failing to satisfy the defined performance of Lee. A person of ordinary skill in the art would have been motivated to do this to determine a capability of a device to join a group (Lee: [0031]).


The claim 16 recites all the same elements of claim 11, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 11 applies equally as well to claim 16.
The claim 18 recites all the same elements of claim 11, but in computer program product form rather method form except comparing a first parameter associated with a first device requested to be added to a device pool with a second parameter associated with a second device included in the device pool (see Huang:[0130]). Therefore, the supporting rationale of the rejection to claim 11 applies equally as well to claim 18.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2017/0026282 A1), in view of Sokolov(US 10,375,077B1) in further view of Lee (US 2014/0325361A1) in further view of Zadeh (US 2020/0162472A1).

Regarding claim 20, 
Huang and Sokolov and Lee teach claim 19,
Huang and Sokolov and Lee fail to teach, wherein the one or more restrictions comprise a low-level restriction and a high-level restriction, and wherein the addition of the first device to the device pool is allowed after acknowledgement of the low-level restriction, and wherein the addition of the first device to the device pool is not allowed based on the high-level restriction.
high and low level restrictions.), and 
wherein the addition of the first device to the device pool is allowed after acknowledgement of the low-level restriction (see para [0030]), and 
wherein the addition of the first device to the device pool is not allowed based on the high-level restriction (see para [0030]).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a node capability to join a pool of Huang with Sokolov further with Lee further with Zadeh wherein the one or more restrictions comprise a low-level restriction and a high-level restriction of Zadeh. A person of ordinary skill in the art would have been motivated to do this to access an authorized data (Zadeh: [0007])

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2017/0026282 A1), in view of Sokolov(US 10,375,077B1), further in view of Birgisson (US 2017/0223005A1) in further view of Prabha (US 2019/0155577A1)
Regarding claim 13,
Huang and Lee teach claim 11,
Huang further teach,
changing the cluster configuration of the device pool based on a first determination that a performance level of the device pool is below a defined performance level or a 
Birgisson further teaches, assessing one or more restrictions associated with a group of devices in the device pool, wherein the group of devices comprises the device (see para [0015], and [0126]); and 

Combined Huang and Lee and Birgisson fail to teach, 
wherein the operations further comprise: performing a health check for a cluster configuration of the device pool, comprising.
In analogous art,
Prabha teaches, wherein the operations further comprise: performing a health check for a cluster configuration of the device pool (para [0011] and [0013] health check platform 112 may perform a project health check. For example, health check platform 112 may classify a project into a heath check status (e.g., "good," "under control," "alert," "critical alert," etc.) based on one or more thresholds.))

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a node capability to join a pool of Huang with Lee further with Birgisson further with performing a health check for a cluster configuration of the device pool of Prabha. A person of ordinary skill in the art would have been motivated to do this to determine a capability of a device to join a group (Prabha: [0002])
Regarding claim 14, 

Lee further teaches, wherein the device pool is a first device pool (see para [0047] list of mobile devices (i.e. multiple devices) can allow a mobile terminal 110 that has sent a group join request message.), and 
wherein the changing the cluster configuration of the device pool comprises moving one or more devices of the group of devices to a second device pool (see para [0036] removing device from the cluster.).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a node capability to join a pool of Huang with Sokolov further with allowing, by the system, the device to be added to the device pool based on a first receipt of a first confirmation in response to the acknowledgement request of Lee. A person of ordinary skill in the art would have been motivated to do this to determine a capability of a device to join a group (Lee: [0031]).

Regarding claim 15,
Huang and Lee teach claim 11,
Huang further teach,
comprising assessing one or more restrictions associated with a group of devices in the device pool, wherein the group of devices comprises the device (see para [0035] different level of performance.); and 
Birgisson further teaches, 
outputting an alert and an action to be performed to correct the cluster configuration based on a second determination that a reliability of the cluster configuration has fallen 

Combined Huang and Lee and Birgisson fail to teach, 

wherein the determination is a first determination, and wherein the operations further comprise: performing a health check for a cluster configuration of the device pool, 
In analogous art, Prabha teaches, 
wherein the determination is a first determination, and wherein the operations further comprise: performing a health check for a cluster configuration of the device pool (see para [0035] different level of performance.); and 
outputting an alert and an action to be performed to correct the cluster configuration based on a second determination that a reliability of the cluster configuration has fallen below a defined reliability level or that a performance of the cluster configuration has fallen blow a defined performance level (see para [0015], and [0126]), 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a node capability to join a pool of Huang with Lee further with Birgisson further with performing a health check for a cluster configuration of the device pool of Prabha. A person of ordinary skill in the art would have been motivated to do this to determine a capability of a device to join a group (Prabha: [0002])

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ZAKIRUL ISLAM whose telephone number is (571)270-0566.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
/SM Z ISLAM/Examiner, Art Unit 2457             

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443